Name: Commission Regulation (EEC) No 3165/85 of 12 November 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 11 . 85 Official Journal of the European Communities No L 300/21 COMMISSION REGULATION (EEC) No 3165/85 of 12 November 1985 establishing unit values for the determination of the customs value of certain perishable goods Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accordance with HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 15 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 November 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 172, 2. 7. 1985, p . 9 . No L 300 /22 Official Journal of the European Communities 14. 11 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net L Bfrs/Lfrs Dkr DM FF £ Irl Lit  F1 £ 1.10 07.01-13 1 07.01-15 ) 07.01 A II New potatoes 847 150,88 41,89 127,80 13,45 28 073 47,04 10,84 1.12 ex 07.01-21 I ex 07.01-22 ] ex 07.01 B I Broccoli 3 764 669,94 186,03 567,48 59,74 124649 208,90 48,15 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1 572 279,89 77,72 237,08 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1277 228,24 63,03 192,08 20,38 42526 71,05 16,96 1.20 07.01-31 1 07.01-33 07.01 D I Cabbage lettuce 3229 576,74 1 59,27 485,37 51,50 107459 179,55 42,85 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,49 53,73 163,90 17,25 36001 60,33 13,90 1.28 07.01-41 07.01-43 07.01 F I Peas 17231 3077,52 849,88 2589,96 274,81 573412 958,13 228,68 1.30 07.01-45 07.01-47 07.01 F II Beans (of the species Phaseolus) 3 625 647,51 178,81 544,93 57,82 120 646 201,59 48,11 1.32 ex 07.01-49 ex 07.01 Fill Broad beans 2246 399,73 111,00 338,59 35,64 74373 1 24,64 28,72 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 159,11 44,18 134,77 14,18 29 604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5654 1 009,87 278,88 849,88 90,17 188161 314,40 75,04 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 310 55,50 15,32 46,71 4,95 10341 17,28 4,12 1.70 07.01-67 ex 07.01 H Garlic 7020 1 253,97 346,29 1055,31 111,97 233 643 390,40 93,17 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 605,41 168,11 512,82 53,98 112643 188,78 43,51 1.80 07.01 K Asparagus : l 1.80.1 ex 07.01-71  green 19437 3471,55 958,70 2921,57 310,00 646829 1 080,80 257,95 1.80.2 ex 07.01-71  other 18485 3 301,48 911,73 2778,44 294,81 615141 1 027,85 245,32 1.90 07.01-73 07.01 L Artichokes 3 209 573,17 158,28 482,36 51,18 106794 178,44 42,59 1.100 07.01-75 07.01-77 07.01 M Tomatoes 1 983 354,19 97,81 298,08 31,62 65994 110,27 26,31 1.110 07.01-81 07.01-82 07.01 P I Cucumbers 2128 380,18 104,99 319,95 33,94 70 837 118,36 28,25 1.112 07.01-85 07.01 Q II Chantarelles 32565 5772,95 1 600,65 4882,34 517,89 1076180 1801,67 428,20 1.118 07.01-91 07.01 R Fennel 2349 418,13 116,11 354,19 37,28 77798 130,38 30,05 1.120 07.01-93 07.01 S Sweet peppers 1980 353,66 97,66 297,63 31,58 65896 110,10 26,27 1.130 07.01-97 07.01 T II Aubergines 2465 440,28 121,58 370,53 39,31 82034 137,07 32,71 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 1794 320,42 88,48 269,66 28,61 59702 99,75 23,80 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 1432 254,87 70,77 215,89 22,72 47421 79,47 18,31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh, whole 4056 724,54 200,08 609,75 64,70 134998 225,57 53,83 2.10 08.01-31 ex 08.01 B Bananas, fresh 2251 402,15 111,05 338,43 35,91 74929 125,20 29,88 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 2248 401,61 110,91 337,98 35,86 74830 125,03 29,84 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 5276 942,45 260,26 793,14 84,15 175601 293,41 70,03 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 11089 1 980,67 546,98 1 666,88 176,87 369044 616,64 147,17 2.50 08.02 A I ' Sweet oranges , fresh : 2.50.1 08.02-02 \ 08.02-06 08.02-12\  Sanguines and semi-sanguines 2074 367,68 101,94 310,96 32,98 68 542 114,75 27,27 | 08.02-16 14. 11 85 Official Journal of the European Communities No L 300/23 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels , Navelines , Navelates , Salustianas , Vernas, Valencia lates, Maltese , Shamoutis , Ovalis , Trovita and Hamlins 1787 319,18 88,14 268,61 28,50 59471 99,37 23,71 2.50.3 08.02-05 \ II \ 08.02-09 08.02-15 08.02-19I  others 2424 433,28 119,40 363,94 38,60 80445 134,69 31,73 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh , Clementines , wilkings and other similar citrus hybrids , fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1 352 241,62 66,72 203,34 21,57 45020 75,22 17,95 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 441,94 122,72 374,35 39,41 82228 137,80 31,76 2.60.3 08.02.28 08.02 B I  Clementines 2978 532,01 146,92 447,73 47,50 99127 165,63 39,53 2.60.4 08.02-34 I 08.02-37 | ex 08.02 B II  Tangerines and others 2283 408,09 112,46 342,78 36,36 75769 126,86 29,89 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2955 527,93 145,79 444,30 47,14 98 367 164,36 39,22 2.80 ex 08.02 D Grapefruit, fresh : l 2.80.1 ex 08.02-70Il  white 2657 474,69 131,09 399,48 42,38 88 445 147,78 35,27 2.80.2 ex 08.02-70  pink 3499 624,97 172,59 525,96 55,80 116446 194,57 46,43 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 6432 1 148,80 317,25 966,80 102,58 214048 357,65 85,36 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2383 425,61 117,53 358,18 38,00 79 301 132,50 31,62 2.95 08.05-50 08.05 C Chestnuts 5477 978,21 270,14 823,23 87,35 182263 304,54 72,68 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1 660 296,59 ¢ 81,90 249,61 26,48 55263 92,34 22,03 2.110 08.06-33 \ I I \ 08.06-35 08.06-37 08.06-38 08.06 B II Pears 2032 362,94 100,22 305,44 32,41 67624 112,99 26,96 2.120 08.07-10 08.07 A Apricots 2034 362,33 100,14 306,07 32,20 66924 112,67 25,87 2.130 ex 08.07-32 ex 08.07 B Peaches 12739 2275,30 628,34 1914,83 203,18 423 940 708,37 169,07 2.140 ex 08.07-32 ex 08.07 B Nectarines 7031 1 256,75 346,34 1 055,63 111,98 233335 390,68 92,05 2.150 08.07-51 j 08.07-55 ; 08.07 C Cherries 4924 876,32 243,34 742,30 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 j 08.07 D Plums 2438 435,84 120,11 366,09 38,83 80921 135,49 31,92 2.170 08.08-11 08.08-15 08.08 A Strawberries 1974 351,48 97,60 297,73 31,34 65397 109,60 25,26 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4462 799,30 220,50 672,74 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 1 167 206,99 57,39 1 75,06 ' 18,56 38 587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons) : I 2.190.1 ex 08.09-19I  Amarillo , Cuper, Honey Dew,Onteniente , Piel de Sapo ,Rochet, Tendral 1 791 320,02 88,37 269,32 28,57 59 627 99,63 23,77 2.190.2 ex 08.09-19  other 5474 977,83 270,03 822,92 87,31 182193 304,43 72,65 2.195 ex 08.09-90 ex 08.09 Pomegranates 2594 463,37 127,96 389,96 41,37 86337 144,26 34,43 2.200 ex 08.09-90 ex 08.09 Kiwis 9 634 1 720,68 475,18 1 448,08 153,65 320 602 535,70 127,85 2.202 ex 08.09-90 ex 08.09 Khakis 3 276 585,19 161,60 492,48 52,25 109035 182,19 43,48 2.203 ex 08.09-90 ex 08.09 Lychees 18 579 3 327,35 915,49 2796,29 294,35 614010 1 030,78 235,24